Title: From John Adams to William Plumer, 27 October 1814
From: Adams, John
To: Plumer, William



Dear Sir
Quincy October 27. 1814

I thank you for your pamphlet, which I read with great Satisfaction It is written with admirable temper, and carries demonstration with it, to every mind that is not rendered by party prejudice and passion, insensible to evidence.
Too Many of our Clergy are going the Way of the Magi, the Druids the Mandarines, the Mufti, the Bramins, the Pontiffs of antient and modern times; by making themselves the willing Instruments of an ignorant popularity an insolent Oligarchy, or a tyrannical foreign Power. I have heared Some of the grossest Newspaper Slanders trumpetted from the Pulpit, against the most important men in the Nation: and I have heared a Phillipic against myself as ardent and virulent as any of Cicero against Cataline or Anthony or Verres in a most Solemn and fervent prayer to allmighty God, delivrd on the Sabbath before a numerous Congregation, in the Seat of one of our most respectable Universitys. 
As to Osgood and Parish; to compare them to South and Sacheverel would be a Compliment. Lorraine and Laud were men of Sense and decency in comparison of either.
I thank you. Sir, for introducing your Son to me. I found him a young Gentleman of amiable manners and promising Abilities.
Upon public Affairs I cannot write. Let me nevertheless ask one question: Are the People of New Hampshire prepared, ready and willing to Second our Massachusetts Legislation in the great and bold Atchievements which they appear to have in Contemplation?
I am Sir with great respect

John Adams